Citation Nr: 1409043	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-01 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy with peroneal mononeuropathy of the left lower extremity, claimed as a result of Agent Orange (herbicide) exposure.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from April 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2011.  

The issues of entitlement to service connection for sleep apnea and "spells of irritability," claimed as residuals of Agent Orange exposure, were raised by the Veteran in a written statement received in January 2014.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board obtained a medical opinion by a medical specialist from the Veterans Health Administration (VHA) in December 2013.  In December 2013 the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion, explained his options for response, and provided a response form.  The Veteran responded, in January 2014, that he was submitting additional argument and/or evidence, and that he did not waive RO consideration of the evidence.  He requested that the case be remanded to the RO for consideration of the new evidence in the first instance.  

In addition to written arguments, the Veteran identified VA treatment records that he wished to have considered with his appeal.  Specifically, he said he had been treated at a VA podiatry clinic over the past 3 months for relevant complaints.  VA records must attempt to obtain and associate the identified records with the claims file.  

Finally, during the pendency of this appeal, VA amended its regulations to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents.  Specifically, VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 FR 54763-66 (Sept. 6, 2013).  These amendments apply to claims received by VA on or after September 6, 2013, and to claims pending before VA on that date.  Id.  Therefore, the RO must ensure that the Veteran's claim is considered in light of the new regulations.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment at the Binghamton, NY, VA outpatient clinic from September 2013 to the present, to specifically include all podiatry clinic records.  

2.  After completing that and any other development indicated by the record, review the Veteran's claim for service connection for service connection for peripheral neuropathy with peroneal mononeuropathy of the left lower extremity, claimed as a result of Agent Orange (herbicide) exposure, to include consideration of:
* the VA treatment records requested above; 
* the December 2013 VHA opinion, and 
* the revised regulations pertaining to service connection for peripheral neuropathy based on herbicide exposure, to be codified at 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e).  See 78 FR 54763-66 (Sept. 6, 2013).

If the decision remains adverse to the Veteran, furnish him and his representative with a supplemental statement of the case, which discusses this additional evidence as well as the effect of the revised regulation on his claim.  After a period for response, return the appeal to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


